*316ON REHEARING.
Mr. Justice Wilkes
delivered the opinion of the Court.
Upon petition to rehear it is strongly urged that the holding in. this case is opposed to previous adjudications of this court; and we are cited to the cases of Eaves v. Gillespie, 1 Swan, 128; Lally v. Holland, Id., 401; Bank v. Hill, Fontaine & Co., 99 Tenn., 42, 41 S. W., 349; Hughes v. Abston, 105 Tenn., 70, 58 S. W., 296 — as holding the contrary doctrine.
The casé of Eaves v. Gillespie, 1 Swan, 128, is not at all in point. It has simply held in that case that a parol gift of a slave in a State that'has no statute requiring such gift to he by deed, a writing will have the effect to transfer the leg'al title to the donee. In that case the gift of the slave was made in South Carolina, and delivery was also made there, and title vested by the lex loci before the slave was removed to Tennessee. This being so, the fact that gifts of slaves were required in Tennessee to be evidenced by deed or writing could not divest or disturb that title which already vested. ■ But the proof in that case did not show that the gift, being to a married woman, was to her sole and separate use, and the husband was entitled to the slave, jure mariti, and, having sold her to an innocent purchaser with no notice of the separate estate, the court refused to execute any implied or secret trust in favor of the wife as against such purchaser. The case in no sense involved the effect of our registration laws.
*317In the case of Lally v. Holland there was a defective registration of a deed, and the court held that it would not he constructive notice, and, there being no actual notice, a tona fide innocent'purchaser would take the property free from any claim under an instrument with the defective registration. This is really an authority for the view laid down in the original opinion. In Bank v. Hill, Fontaine & Co., 99 Tenn., 42 et seq., 41 S. W., 349, cotton was covered by a trust deed made in Arkansas. It was shipped to Memphis, and sold to Hill, Fontaine & Co. in payment of a pre-existing debt for advancements made upon an agreement to ship the cotton to Hill, Fontaine & Co. The Arkansas deed of trust was not registered in Tennessee, and Hill, Fontaine & Co. had no actual notice of it. It was held that a chattel mortgage good in a foreign State would he upheld and enforced in this State .when the property was subsequently brought into this State, and the rights of such vendee or mortgagee will be protected against purchasers as well as attaching and execution creditors; citing quite a number of cases.
But this protection to purchasers and creditors will be given only when it is-not contrary to some settled public policy deelaréd by statute or otherwise, or, as stated on page 46: “A party who obtains a good title to movable property absolute or qualified by the laws of another State, when it is there located, will be entitled to maintain and enforce it in the foreign forum against both creditors and purchasers acquiring rights subse*318quent to its removal, subject alone to tlie qualification' or limitation that there is no statute a public policy contrary thereto.” But it was held that Hill, Fontaine & Co. could not hold the proceeds of the cotton sold by them, first, because they claimed to hold it for an antecedent debt; and, second, because they had sufficient information to put them on inquiry which would have disclosed to them the prior rights of the Arkansas parties. They could not, therefore, be classed as innocent purchasers, and entitled to protection as such.
The case of Hughes v. Abston, 105 Tenn., 70, 58 S. W., 296, simply approves and follows the case of Bank v. Hill, Fontaine et al., and limits the rule as is done in the latter case to instances when the result would not be contrary to sound public policy, declared by statute or otherwise.
That was a case simply when a factor had sold cotton covered by a foreign mortgage, and it did not appear whether the factor still held the proceeds or had paid them over to the mortgagor. There were no rights of creditors or purchasers involved, but simply a question whether the proceeds should be held as those of the mortgagor.
While the language used in these cases is. somewhat broad in defining the rights of purchasers and creditors, yet when limited to cases when sound public policy is contravened, and where no statutes are involved, they are in no way applied to the present view, which we con*319sider the rale most in accord with sound public policy and the spirit and object of our registration laws.
Counsel has cited quite a number of cases holding a doctrine different to this, but, as before stated, we think this the better doctrine, and not applied to our previous adjudications when properly applied and limited.
The petition to rehear is dismissed.